Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 22, 1990 (People v Linton, 166 AD2d 670), affirming a judgment of the Supreme Court, Westchester County, rendered May 11, 1988. .
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, Acting P.J., Santucci, Altman and O’Brien, concur.